RECE|VED
MARi`izms

 
 
  

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

TONY R- M°°“E CLE“K ALEXANDRIA DIVISION

st msmc'r o'F \.oulslAN
we AELRE';<ANDR\A,Lou\slAN/a

 

SANDY Sl\/IITH, JR. CASE NO. 16-CV-121 1
-vs- JUDGE DRELL

LA DEPT. OF SAFETY &
CORRECTIONS, E'I` AL. MAG. JUDGE PEREZ-l\/IONTES

 

J U D G M E N T

Before the court is the Report and Recommendation of the l\/lagistrate Judge (Doc. 20) in
Which the magistrate judge recommends Plaintiff s motions to amend, for Writ of mandamus, and
for temporary restraining order (Docs. 14, 15) be denied and dismissed After issuance of the
Report and Recommendation, noting that Plaintiff’s proposed amendments Would not cure the
deficiencies that caused the court to close his case in January of 2017. (Docs. 11, 12, 13).

This court issued a judgment adopting the Report and Recommendation on August 3, 2018.
(Doc. 21). On September 13, 2018, Plaintiff filed a “l\/Iotion to Reopen Litigation Pursuant to Rule
60 Fed. R. Civ. P.” (Doc. 22). By electronic order, dated September 19, 2019 (Doc. 23), the
magistrate judge granted Plaintiff’S motion and required him to file any objections to the Report
and Recommendation on or before October 19, 2018. While styled as a second “l\/lotion to Reopen
Litigation Pursuant to Fed. R. Civ. P. 60(b)(6)” Plaintiff’s next filing is actually his response to
the Report and Recommendation. (Doc. 24).

After independent (de novo) review of the record iii this case, including the Report and
Recommendation and Plaintiff’s objections, We find that the Report and Recommendation is

correct under applicable law and should be adopted in full. Specifically, We find that Plaintiff’s

responsive filings, While producing a volume of paperwork, did not address the various issues
Plaintiff Was required to address, per the court’s November 7, 2016 order. (Doc. ll).

Based on the foregoing, it is hereby

ORDERED that Plaintiff’s two pending motions (Docs. 14, 15) are DENIED in all
respects.

/`

7b
THUS DONE AND SIGNED this 13 day of March, 2019.

kg___ ’ y ’

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 

